 In the Matter of FORD MOTORCOMPANY(LINCOLNPLANT)andUNITED PROTECTIVE WORKERS OF AMERICACase No.R-5141.-Decided May 5,1943Messrs.I.A. CapizziandHenry G. O'Donnell,both of Detroit,Mich.,for the Company.Mr. Frank N.McLean,of Detroit, Mich.,for the United.Mr. Herbert E. Munro,of Detroit,Mich.,for the Association.Mr. David V. Easton,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENTOF THE CASEUpon petition duly filed by United Protective Workers of America,herein called the United, alleging that a questionaffectingcommercehad arisen concerning the representation of employees of FordMotor Company (Lincoln Plant), Dearborn, Michigan, herein calledthe Company, the National Labor Relations Board provided for anappropriate hearing upon due notice before Frederick P. Matt,Trial Examiner. Said hearing was held at Detroit, Michigan, onApril 8, 1943.The Company, the United, and Plant ProtectionAssociation, herein called the Association, appeared, participated,and were afforded full opportunity' to be heard,to examine andcross-examine witnesses, and to introduce evidence bearing on theissues.At the commencement of the hearing, the Company filed awritten motion to dismiss the petition on the grounds that (1) thesubject matter is not within the jurisdiction of the National LaborRelations Board, (2) United Protective Workers of America is nota representative of employees within the meaning of the NationalLabor Relations Act, (3) the bargaining unit alleged in the peti-tion for investigation and certification of representatives filed inthe above-entitled proceeding is not an appropriate unit for thepurposes of collective bargaining within the meaning and scopeof the Act, and (4) the persons referred to in said petition forinvestigation and 'certification of representatives are persons acting49 N. L. R. B., No. 67.492 FORDMOTOR COMPANY493in the interests of the Ford Motor Company and are not employeeswithin the meaning of the Act.The Trial Examiner reserved rulingon the motion for the Board. For reasons appearing below, themotion is hereby denied.,The Trial Examiner's rulings made atthe hearing are free from prejudicial error ;and are hereby affirmed.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYFord Motor Company is a Delaware corporation having its principalexecutive offices at Dearborn, Michigan.Until February 1942 it wasprincipally engaged in the manufacture, assembly, sale, and distribu-tion of automobiles and automobile trucks, and various types of auto-mobile parts and accessories.The Company owns, operates, andmaintains assembly plants in many States.The plant involved in thisproceeding is the Lincoln Plant, located in Detroit, Michigan.Since February 1942 the Company has been and is now engaged atall its plants in Detroit, Highland Park, and Dearborn, Michigan, andin its new plant known as the Willow Run Bomber plant situated nearthe city of Ypsilanti, Michigan, principally in the manufacture and/orassembly of ordnance and other materials for the armed services of theUnited States.Not less than 10 percent and varying to as high as 80percent in value of the productive material, including fabricated andpartially fabricated articles used in the manufacturing or assemblingof articles at the above-mentioned plants, the total value of whichexceed $1,000,000 monthly, is shipped to the said plants from pointsoutside the State of Michigan.We find that the Company is engagedin commerce within the meaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDUnited Protective Workers of America, and Plant Protection Associ-ation are labor organizations, each admitting to membership employeesof the Company.iThe motion to dismiss is predicated on substantially the same grounds as similar mo-tions filedby the CompanyinMatterof Ford Motor CompanyandUnited ProtectiveWorkers, Local 1,45 N L. R B,70; Ford Motor Company, Highland Park PlantandUnited ProtectiveWorkers of America, Local No 1, 47 N. LR. B, 209;Ford Motor,Willow Run Bomber PlantandUnited Plant 11uotection/and Firemen'sUnion of America,48 N L. R B,413The denialof the motionherein is based upon grounds previouslyset forth in the above-mentioned eases 494D'EICISIONS OF NATIONAL LABOR RELATI-ONES BOARDIII.THE QUESTION CONCERNING'REPRESENTATION,0n March 19, 1943, the United addressed a communication to theCompany requesting recognition as the exclusive bargaining repre-sentative of the plant-protection employees and firemen.The Com-pany made no reply to this request.On April 5, 1943, in a telephoniccommunication, the Association requested the Company to recognizeit as the exclusive bargaining representative of the plant-protectionemployees and the firemen.The Company advised the Associationthat it was not in i position to do anything with regard to the recogni-tion of a bargaining representative for these employees in view of thependency of the instant proceeding.-Statements of the Regional Director, introduced into evidence atthe hearing, indicate that the United and the Association each repre-sents a substantial number of the employees in the unit hereinafter-found to be appropriate1.2We find that a question affecting commerce has arisen concerningthe representation of employees of the Company within the meaningof Section.9 (c) and Section 2(6) and(7) of the Act.IV.THE APPROPRIATEUNITtion employees of the Lincoln Plant, including firemen but excludingsweepers, clerical and supervisory employees, constitute an appropriateunit.The Company does not object to the composition of the unitagreed upon by-the unions, but contends that it is'inappropriatebecauseplant-protection employees are not "employees" within themeaningof the Act, in view of their duties and since they are auxiliaries to themilitary police.The duties of the Company's plant-protection employees and firemenat the LincolnPlant are similarto those of employees engaged at likeduties in its other plants.We have heretofore found in proceedingsinvolving other plants of the Company, that plant guards and firemenhired and paid by the employer, are employees within themeaning ofthe Act and may designate a representative for the purposes of collec-tive bargaining, even though some are auxiliaries of the military police.or subject to its. regulations.3 'Accordingly, this contention of the,Company is rejected.2The Regional Director reported that the United submitted 63 authorization cards con-raining apparently genuine original signatures, of which 54 bore names appeasing uponthe Company's pay roll of April 5, 1943. This pay roll contained 116 names of employeesin the appropriate unitThe 54 cards all bore dates between January and March 1943.The Regional Director further reported that the Association submitted 79 applicationcards containing apparently genuine original signatures,of which 76 bore names appearingupon the above-mentioned pay roll.The 76 cards all bore March and April 1943 dates.3See footnote1, supra' FORDMOTOR COMPANY495There is dispute, however, with regard to the inclusion of leadersand assistant leaders in the plant-protection department and the cap-tains and lieutenants in the fire department.4The United contendsthat they should be excluded. because of the supervisory authoritywhich they exercise ; the Association contends that they properly fallwithin the unit because of the nature of their work; the Company takesno position with regard to these employees.The record discloses thatplant-protection leaders sometime have a regular beat assigned to them,and, on occasions, they act in a relief capacity for other plant-protec-tion employees.Although they do not have the right to hire anddischarge, they do transmit instructions and orders from admittedlysupervisory employees to the regular plant-protection employees andthe Company expects these regular employees to carry out such ordersand instructions.Although the leaders and assistant leaders are notspecifically instructed to recommend discipline, the Company statedthat these person's have a higher duty to it than the regular plant-protection employees with regard to the reporting of irregularities.Each of the plant-protection leaders is called upon from time to timeto work on Sundays, at which time he is acting in all respects as anadmittedly supervisory employee.The duties of the captains andlieutenants in the fire department are similar to those of the plant-protection leaders and assistant leaders.On the first and third shiftsin the fire department a captain and a lieutenant are in immediatecharge of the fire department employees on those shifts under the plant-protection foreman.Leaders, assistant leaders, captains, and lieu-tenants are usually employees of long standing with the Company, andare paid at a higher rate than the ordinary employees working in thesedepartments.We find that these employees have substantial supervisory duties.We shall therefore exclude them from the unit.In accordance with the above we find that all plant-protection em-ployees of the Company at its Lincoln Plant, including firemen, butexcluding sweepers, clerical and supervisory employees, leaders, cap--tains, assistant leaders, and lieutenants, constitute a unit appropriatefor the purposes of collective bargaining within the meaning of Section9 (b) of the Act.V.THEDETERMINATION OF REPRESENTATIVESWe shall, in accordance with our usual procedure, direct that thequestion concerning representation which has arisen be resolved byan election by secret ballot among the employees in the appropriateunit.The United contends that eligibility to vote in the election4 Captains and lieutenants in the fire department correspond to leaders and assistantleaders in the plant-protection department 496DECISIONS OF NATIONAL LABOR RELATIONS BOARDshould be determined as of March 24, 1943, the date of the filing ofthe petition herein, basing, its contention upon the possibility that theCompany might transfer plant-protection and fire department em-ployees to and from the other plants which it owns, and thus affectthe election which may be ordered.The Company disclaimed anysuch intention, and there is no showing that it proposes to effect suchtransfers.In accordance with our usual practice, we shall direct thatthe election be held among the employees who were employed duringthe pay-roll period immediately preceding the date of the Directionof Election, subject to the limitations and additions set forth therein.'DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Ford MotorCompany (Lincoln Plant) Dearborn, Michigan, an election by secretballot shall be conducted as early as possible, but not later than thirty(30) days from the date of this Direction, under the direction andsupervision of the Regional Director for the Seventh Region, acting.in this matter as agent for the National Labor Relations Board, andsubject to Article III, Section 10, of said Rules and Regulations,among the employees in the unit found appropriate in Section IV,above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including any such employeeswho did not work during said pay-roll period because they were illor on vacation or temporarily laid off, and including employees in thearmed forces of the United States who present themselves in person,at the polls, but excluding any who have since quit or been dischargedfor cause, to determine whether they desire to be represented byUnited ProtectiveWorkers of America, Local No. 4, or by PlantProtection Association, Lincoln Unit,,for the purposes of collectivebargaining, or by neither.MR. GERARD D.- REILLY'took no part in the consideration of theaboveDecision and Direction of Election.e The United requested that it be listed on the iballot as `United Protective Workers ofAmerica,Local,No. 4; the Association made a request to be listed on the ballot as PlantProtection Association, Lincoln Unit.Both requests are hereby granted.